Citation Nr: 0922501	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  03-19 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, also claimed as residuals of a neck injury.

2.  Entitlement to an initial rating in excess of 10 percent 
for varicose veins of the right lower extremity prior to 
December 19, 2006.

3.  Entitlement to an initial rating in excess of 10 percent 
for varicose veins of the left lower extremity  prior to 
December 19, 2006.

4.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the right lower extremity from December 19, 
2006.

5.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the left lower extremity from December 19, 
2006.

6.  Entitlement to an extraschedular evaluation for varicose 
veins of the right and left lower extremities under 38 C.F.R. 
§ 3.321.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in December 2005 at 
which time it was remanded for additional development.

In a February 2009 rating decision, the RO granted 
entitlement to service connection for posttraumatic stress 
disorder (PTSD), evaluating the disability as 30 percent 
disabling, effective in January 2004.  As this represents a 
full grant of benefits sought, the issue of service-
connection for PTSD is no longer before the Board.

In the February 2009 rating decision, the RO also granted a 
20 percent rating, each, for varicose veins of the lower 
extremities, effective December 19, 2006.  As this increased 
rating does not constitute a full grant of all benefits 
possible, and as the Veteran has not withdrawn his claims, 
the issue concerning entitlement to higher evaluations for 
varicose veins of the right and left lower extremities remain 
pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an extraschedular evaluation for 
varicose veins of the right and left lower extremities under 
38 C.F.R. § 3.321 addressed in the REMAND portion of the 
decision below is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran's currently diagnosed cervical spine 
disability is etiologically related to his active service.

2.  Prior to December 19, 2006, the Veteran's varicose veins 
of the right lower extremity are manifested by complaints of 
pain, with symptoms relieved by elevation of the extremity or 
compression hosiery absent persistent edema incompletely 
relieved by elevation, stasis pigmentation, eczema, or 
ulceration.

3.  Prior to December 19, 2006, the Veteran's varicose veins 
of the left lower extremity are manifested by complaints of 
pain, with symptoms relieved by elevation of the extremity or 
compression hosiery absent persistent edema incompletely 
relieved by elevation, stasis pigmentation, eczema, or 
ulceration.

4.  Beginning December 19, 2006, the Veteran's varicose veins 
of the right lower extremities are manifested by objective 
observations of pain, stasis pigmentation and edema that is 
only partially resolved with treatment, absent findings of 
ulceration.  

5.  Beginning December 19, 2006, the Veteran's varicose veins 
of the left lower extremities are manifested by objective 
observations of pain, stasis pigmentation and edema that is 
only partially resolved with treatment, absent findings of 
ulceration.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for an initial evaluation greater than 10 
percent for varicose veins of the right lower extremity prior 
to December 19, 2006 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 
(2008).

3.  The criteria for an initial evaluation greater than 10 
percent for varicose veins of the left lower extremity prior 
to December 19, 2006 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 
7120 (2008).

4.  The criteria for an evaluation of 40 percent, and no 
greater, for varicose veins of the right lower extremity 
beginning December 19, 2006 have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.104, Diagnostic 
Code 7120 (2008).

5.  The criteria for an evaluation of 40 percent, and no 
greater, for varicose veins of the left lower extremity 
beginning December 19, 2006 have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7120 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

First, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for his 
varicose veins of the lower extremities.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Regarding the service connection claim, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the Veteran's 
claim for service connection for a cervical spine disability, 
such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran on January 3, 2002 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization throughout the 
adjudication of the claims. Overton v. Nicholson, 20 Vet. 
App. 427 (2006). Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his claims, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected. See Sanders, 487 F.3d 
at 489.  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, --- S.Ct.---
, 2009 WL 1045952 (U.S.) (Apr. 21, 2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has not obtained current VA 
outpatient treatment records; however, the record presents a 
December 2006 VA examination, which is based on review of the 
record, including VA treatment records, and examination of 
the Veteran.  In addition, the Veteran has submitted private 
treatment records. As will be explained below, the Board is 
granting the claims in part and denying them in part, based 
on the findings of the December 2006 VA examination report.  
The Veteran has not alleged that his condition has worsened 
since the December 2006 VA examination.  It is therefore not 
likely that VA treatment records would represent a disability 
picture different than what is shown in the December 2006 VA 
examination report.  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2008).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  In 
the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was 
"noted" during service; (2) evidence of post service 
continuity of the same symptomatology; and (3) competent 
evidence of a nexus between the present disability and the 
post service symptomatology.  38 C.F.R. § 3.303(b), Groves v. 
Peake, 524 F. 3d 1306 (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for a cervical spine 
disability.  VA and private medical evidence show that the 
Veteran has been diagnosed with a current cervical 
disability, including cervical disc disease diagnosed in July 
2002 and clinical findings of minimal spondylosis at C3-4, 
C4-5, and C6-7 by magnetic image resonance (MRI) in the same 
month.

The Veteran's service treatment records show no cervical 
spine disability upon entrance to service.  However, these 
records do show the Veteran was treated for residuals of a 
neck injury in 1971.  Results of X-ray then taken showed 
congenital block at C2-3, reversal of normal curve and spasm, 
and dislocated facets at C4-5.  He was given a provisional 
diagnosis of torticollis.  Intermittent examination dated in 
July 1975 reveals no findings of cervical spine 
abnormalities.  Report of medial history and examination at 
separation, reveal no complaints of or findings of cervical 
spine defects, abnormalities or diagnoses.

The Veteran was afforded a VA examination in March 2002; 
however, the claims file was not available for the examiner's 
review and the examiner failed to provide an opinion 
regarding the Veteran's current cervical spine disability and 
its relation, if any, to active service.  The Board notes 
that the Veteran told the examiner that he re-injured his 
neck in a motor vehicle accident in May 2001.

VA and private treatment records show that the Veteran was 
injured in a motor vehicle accident a year prior to 2002.  In 
2003, he reported that he injured his neck in service and was 
hospitalized.  He was then pain free for a short period, but 
began to suffer intermittent pain.

In November 2008, the Veteran's claims file was sent to a VA 
examiner for an opinion regarding the relation of his 
cervical spine disability to service.  The examiner indicated 
that he reviewed the claims file and service medical records 
along with the March 2002 VA examination, VA treatment 
records, and clinical reports.

The VA examiner opined that the Veterans current cervical 
spine condition was completely unrelated to the neck 
condition diagnosed in active service.  The examiner further 
opined that the record established that the Veteran's 
currently diagnosed cervical spine condition did not have its 
onset during service and was in no other way causally related 
to service.  Rather, the examiner explained, the Veteran's 
current cervical spine condition was solely related to the 
2001 motor vehicle accident.  The examiner stated he based 
his opinion on the objective findings in the multiple 
examinations that were completed, including physical 
examinations and clinical findings, including MRI 
electromyography studies.

The Board finds that the VA examiner's opinion weighs heavily 
against the Veteran's claim for service connection as he 
based his opinion on all prior examinations, medical records 
and service treatment records.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

There are no other findings or opinions establishing that the 
Veteran's current cervical spine condition is the result of 
his active service.  

VA treatment records show a reported history of 20 years' 
neck pain.  Yet, the earliest medical evidence f record 
showing complaints of or treatment for a neck problem are 
dated in 2002-many years after the Veteran's discharge from 
active service in 1977 and well beyond the one-year 
presumptive period.  Such a lapse of time weighs heavily 
against the Veteran's claim.  See Maxson v. Gober, 230 F.3rd 
1330, 1333 (Fed. Cir. 2000).

The Veteran genuinely believes that he manifests a cervical 
spine disability, or residuals of a neck injury, that is the 
result of his active service and has offered his statements.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter so complex as the diagnosis and etiology of his neck 
condition and his views are of no probative value.  And, even 
if his opinion was entitled to be accorded some probative 
value, it is far outweighed by the detailed findings provided 
by the medical professionals who discussed his symptoms, 
complaints, and manifestations.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim for 
service connection for a cervical spine disability; there is 
no doubt to be resolved; and service connection for a 
cervical spine disability is not warranted.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

III.  Higher Initial Evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's varicose veins for both lower extremities are 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7120 
(2008).  Under DC 7120, a 10 percent rating for varicose 
veins is warranted for intermittent edema of the extremity or 
aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery.  A 20 percent rating is warranted 
when there is persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is warranted 
when there is persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent rating is warranted for persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating is warranted for 
massive board-like edema with constant pain at rest.

Service connection for varicose veins was granted by a rating 
decision dated in July 2002.  A 10 percent evaluation was 
assigned, effective in October 2001.  The Veteran appealed 
the evaluation assigned.  In a February 2009 rating decision, 
the RO assigned separate, 10 percent, evaluations for 
varicose veins of the right and left lower extremity 
effective in October 2001, and separate, 20 percent, 
evaluations effective December 19, 2006.  Hence, there are 
two time periods to consider, that prior to December 19, 2006 
and that beginning December 19, 2006.  The Board will 
consider each in turn.

Prior to December 19, 2006

The Veteran had a VA examination in March 2002.  At this 
examination, the Veteran reported that the veins of both legs 
were always swollen when in an upright position, and 
disappear when he lies down.  He also complained of 
discomfort.

The examination showed that the veins of both lower 
extremities disappeared when lying down and refilled upon 
standing.    Examination of the lower extremities revealed 
moderate dilated varicose veins on the medial aspect of the 
right lower thigh and upper leg area, and the medial aspect 
of the left thigh and extending down the left leg to the foot 
area.  The veins were disappear on lying down, but fill 
promptly on standing up, indicating valvular insufficiency.  
The examiner specifically observed that no peripheral edema, 
skin lesions, or ulcerations were present.

VA and private treatment records show complaints of and 
treatment for varicose veins but no findings of persistent 
edema incompletely relieved by elevation of the extremity.  

These manifestations meet the criteria for a 10 percent 
evaluation.  However, absent findings of persistent edema, 
the medical evidence cannot support a higher, 20 percent, 
evaluation for varicose veins of each lower extremity.

The preponderance of the evidence is against the claim for an 
initial evaluation greater than 10 percent for varicose veins 
of the right lower extremity, and for an initial evaluation 
greater than 10 percent for varicose veins of the left lower 
extremity prior to December 19, 2006; there is no benefit of 
doubt to be resolved; and initial evaluations greater than 10 
percent each for varicose veins of the right and left lower 
extremities are not warranted.

Beginning December 19, 2006

The Veteran had a VA examination in December 2006.  The 
examiner reviewed the claims file and observed the Veteran to 
exhibit edema, pigmentation stasis or eczema, discoloration 
and pain in both lower extremities.  The skin discoloration 
was described as persistent; and the edema, while not 
described as persistent, was noted to be only partially 
resolved by elevation.  It was not, however, found to be 
massive.  No ulceration was found.

The examiner further observed that the Veteran's varicose 
veins are worsening with age, and moderately interfere with 
chores, shopping, exercise, recreation, and travelling.  The 
disability prevents sports and is aggravated by prolonged 
standing.  In addition, the Veteran reported he was medically 
retired from the U.S. Postal Service in 2003 due to worsening 
of varicosities.

These manifestations more closely approximate the criteria 
for a 40 percent evaluation under the criteria in both lower 
extremities.  The Veteran now manifests persistent stasis 
pigmentation or eczema in both lower extremities.  And, 
although the edema is not described as persistent, the 
examiner observed that it is only partially resolved with 
treatment.  

A higher, 60 percent, evaluation is not warranted, as the 
medical evidence does not show that the Veteran's varicose 
veins of the lower extremities is manifested by ulceration.

The medical evidence supports a 40 percent evaluation for 
varicose veins of the right and left lower extremities, each, 
respectively beginning December 19, 2006.  However, the 
preponderance of the evidence is against the claim for an 
evaluation greater than 40 percent for varicose veins of the 
right lower extremity, and for an evaluation greater than 40 
percent for varicose veins of the left lower extremity 
beginning December 19, 2006.  To the extent that evaluations 
greater than 40 percent, each, for varicose veins of the 
right and left lower extremities could be warranted, there is 
no benefit of doubt to be resolved; and evaluations greater 
than 40 percent for varicose veins of the right and left 
lower extremities are not warranted.

Summary

The Veteran genuinely believes that his varicose veins of the 
right and left lower extremities are worse than originally 
evaluated and has offered his statements.  The Board has, by 
this decision, recognized that his disabilities warranted 
higher evaluations beginning December 19, 2006.  As a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter so 
complex as the extent of his varicose veins and his views are 
of no probative value.  And, even if his opinion was entitled 
to be accorded some probative value, it is far outweighed by 
the detailed findings provided by the medical professionals 
who discussed his symptoms, complaints, and manifestations.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the medical evidence does not support the assignment 
of differing evaluations other than those that have already 
been assigned. 

The issue of additional compensation under 38 C.F.R. § 3.321 
is the subject of a remand immediately following this 
decision.


ORDER

Service connection for residuals of a neck injury is denied.

Entitlement to an initial rating in excess of 10 percent for 
varicose veins of the right lower extremity prior to December 
19, 2006 is denied.

Entitlement to an initial rating in excess of 10 percent for 
varicose veins of the left lower extremity prior to December 
19, 2006 is denied.

Entitlement to a rating of 40 percent, and no greater for 
varicose veins of the right lower extremity beginning 
December 19, 2006 is granted.

Entitlement to a rating of 40 percent, and no greater, for 
varicose veins of the left lower extremity beginning December 
19, 2006 is granted.




REMAND

The December 2006 VA examination reflects that the Veteran 
reported he was medically retired from the U.S. Postal 
Service in 2003 due to worsening varicosities.  These records 
are not before the Board.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary action to obtain 
the determination by U.S. Postal Service 
to medically retire the Veteran, and any 
medical documentation supporting that 
decision.

2.  Refer the claim for an extraschedular 
evaluation under 38 C.F.R. § 3.321 for 
the Veteran's service-connected varicose 
veins of the right and left lower 
extremities to the Undersecretary for 
Benefits or the Director, Compensation 
and Pension Service, in accordance with 
the regulations.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
claim for extraschedular evaluation under 
38 C.F.R. § 3.321, with application of 
all appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. If any decision remains adverse 
to the Veteran, provide him and his 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
LILA J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


